UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
Rahul Manchanda Index No:
Defendant / Respondent: Index no. 1:19-cv-05121

Navient Student Loans & Educational Credit Management
Corporation ("ECMC")

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and located at 330 2nd ave
south, suite 150, Minneapolis, MN 55401 That on Thu, Jun 13 2019 AT 10:45 AM AT 111 Washington Avenue South Suite 1400, Minneapolis,
MN 55401 deponent served the within Summons in a Civil Action; Amended Complaint; Exhibit A & B on Educational Credit Management
Corporation ("ECMC")

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.

Corporation: Educational Credit Management Corporation ("ECMC") a defendant, therein named, by delivering a true copy of each
to Kerry Klisch personally, deponent knew said corporation so served to be the corporation described, and knew said individual to
be person authorized to accept service thereof,

EU

 

 

Suitable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

 

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known address, , and depositing said wrapper in a post office, official depository under the exclusive care
and custody of the United States Post Office, department, with New York State, Mailed on

Non-Service:

WU U Uw

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of MN, in any
capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The source of my
information and the ground of my belief are the conversations and observations above narrated. Upon information and belief |
have that the defendant is not in the military service of MN, or of the United States as that term is defined in either the State or in
the Federal statutes.

Additional Comments:

1) Successful Attempt: Jun 13, 2019, 10:45 am EDT at 111 Washington Avenue South Suite 1400, Minneapolis, MN 55401 received by Kerry
Klisch.

Served upon party authorized to accept.

Description:

 

 

 

Age: a5 Ethnicity: Chu castan Gender: Femal e Weight, 125 los.
Height: : Hair: B lonol Eyes: Relationship:
Other
Sworn to before me on 18 June 3019
Jeremy M Fudhs Notary Public

MICHAEL ANTONY BERNABO

fs oP ‘
: j ! NOTARY PUBLIC - MINNESOTA
we =? My Commission Expires

wt Leh ee January 31, 2023

 
